VINCENT C. GIBLIN, Circuit Judge.
The appellee commission, finding the appellant broker guilty of a violation of section 475.25(1) (c) of the Florida Statutes because of his having failed “to account for and deliver money .which [had] *135come into his hands and which he [was] not in law or equity entitled to retain,” entered an order (from which this appeal has been prosecuted), by which the appellant’s registration was suspended for a minimum period of thirty days and until he should furnish the commission with proof of his payment of the funds for which he was held accountable.
To disturb the commission’s finding (if we were disposed to do so) would be an unwarranted invasion of its jurisdiction and powers; nor can we, with propriety, lessen the penalty imposed. The fact that the appellant promptly paid the money which the commission required him to pay does not privilege us to substitute our judgment for that of the commission as to the penalty in the absence of a showing that the commission abused its jurisdiction and powers. There has been no such showing. The penalty imposed is not unduly harsh or oppressive.
The challenged order is affirmed.